DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/09/2022 has been entered.
Claims 1-15 are pending.
Claims 6, 14 and 15 are objected to.
Claims 1-5 and 7-13 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US Publication 2016/0091612) in view of Sun et al. (US Publication 2019/0227555) further in view of Lazarini et al. (US Publication 2019/0031141).

With respect to claim 1, Heo teaches A method, comprising: by a self-vehicle (V2X capable vehicle, paragraph 30) performing vehicle-to-everything (V2X) communications: 
Using V2X communications to identify vehicles involved in a high-risk scenario to obtain identified vehicles; (the control unit may firstly generate a list of the second vehicles based on the information of the second vehicles collected via the V2X module. That is, the list of the second vehicles is a list of the second vehicle (which may also be called a second vehicle list) in the reference distance from the first vehicle, Paragraph 55. the vehicles positioned in the reference distance from the first vehicle can be referred to as a second vehicle, and the vehicles having the high risk of collision with the first vehicle among the second vehicles can be referred to as a third vehicle, Paragraph 58)
Heo doesn’t teach broadcasting one or more times a first V2X message that can prevent or mitigate the high-risk, requesting acknowledgement for the first V2X message from only the identified vehicles; and rebroadcasting the first V2X message if acknowledgement is not received from all the identified vehicles before a predetermined condition is fulfilled.
Sun teaches broadcasting one or more times a first V2X message that can prevent or mitigate the high-risk; (a warning is communicated to the road users in order to avoid collision, Paragraph 79. A warning message is broadcasted to other road users within range on the roadway, Paragraph 80)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Heo by broadcasting a warning message as taught by Sun. The motivation for combining Heo and Sun is to be able to support improved safety for the road vehicle and for a social network of road users.
Lazarini teaches requesting acknowledgement for the first V2X message from only the identified vehicles; (acknowledgment from the target vehicle is requested, paragraph 37) and 
rebroadcasting the first V2X message if acknowledgement is not received from all the identified vehicles before a predetermined condition is fulfilled. (Every vehicle in the vicinity will rebroadcast the message until the target vehicle acknowledges receipt of the message(s) or until a timeout event occurs, paragraph 37)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Heo and Sun by requesting Acknowledgments from intended devices as taught by Lazarini. The motivation for combining Heo, Sun and Lazarini is to be able to ensure that the communication has reached its intended destination by receiving acknowledgment from the intended device.

With respect to claim 2, Heo in view of Sun doesn’t teach the condition is expiration of a time period.
Lazarini teaches the condition is expiration of a time period. (a timeout event occurs, paragraph 37)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Heo and Sun by requesting Acknowledgments from intended devices as taught by Lazarini. The motivation for combining Heo, Sun and Lazarini is to be able to ensure that the communication has reached its intended destination by receiving acknowledgment from the intended device.

With respect to claim 4, Heo doesn’t teach wherein the high-risk scenario involves the self-vehicle and other vehicles impacted by objects detected by the self-vehicle if object sharing is applied.
Sun teaches wherein the high-risk scenario involves the self-vehicle and other vehicles impacted by objects detected by the self-vehicle if object sharing is applied. (Autonomous Vehicle determines if there are any hazards objects on the road dangerous for autonomous vehicle and other vehicles nearby, Paragraph 76. Information about the object is communicated with road vehicle, Paragraph 78. Examiner note: object sharing is when information about the object communicated with vehicle)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Heo by broadcasting a warning message as taught by Sun. The motivation for combining Heo and Sun is to be able to support improved safety for the road vehicle and for a social network of road users.
With respect to claim 5, Heo doesn’t teach wherein the identifying the vehicles involved in a high-risk scenario is preceded by detecting the high-risk scenario.
Sun teaches wherein the identifying the vehicles involved in a high-risk scenario is preceded by detecting the high-risk scenario. (Vehicle determines if there are any hazards objects on the road before sending the warning message, Paragraph 76.)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Heo by broadcasting a warning message as taught by Sun. The motivation for combining Heo and Sun is to be able to support improved safety for the road vehicle and for a social network of road users.
With respect to claim 7, Heo doesn’t teach determining that the high-risk scenario has ended and resuming normal V2X operation.
Sun teaches determining that the high-risk scenario has ended and resuming normal V2X operation. (The drone control module on the road vehicle may issue a command to release the object from further data gathering and continue detecting for other objects, Paragraph 83. Examiner Note: normal V2x operation is interpreted to be when transition from analyzing one object to detecting another object)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Heo by broadcasting a warning message as taught by Sun. The motivation for combining Heo and Sun is to be able to support improved safety for the road vehicle and for a social network of road users.
With respect to claim 8, Heo in view of Sun doesn’t teach stopping the rebroadcasting of the first message if the time period expires.
Lazarini teaches stopping the rebroadcasting of the first message if the time period expires. (A timeout event occurs, broadcast is stopped, paragraph 37)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Heo and Sun by requesting Acknowledgments from intended devices as taught by Lazarini. The motivation for combining Heo, Sun and Lazarini is to be able to ensure that the communication has reached its intended destination by receiving acknowledgment from the intended device.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US Publication 2016/0091612) in view of Sun et al. (US Publication 2019/0227555) further in view of Lazarini et al. (US Publication 2019/0031141) further in view of Splitz et al. (US Publication 2018/0359778).

With respect to claim 3, Heo in view of Sun further in view of Lazarini doesn’t teach the condition is expiration of a number of rebroadcasts.
Splitz teaches the condition is expiration of a number of rebroadcasts. (Pre-defined limit on a number of broadcasts has been reached, paragraph 63)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Heo, Sun and Lazarini by setting the condition to be number of rebroadcasts as taught by Splitz. The motivation for combining Heo, Sun, Lazarini, and Splitz is to be able to reduce number of resources and avoiding or reducing response collisions.

With respect to claim 9, Heo in view of Sun further in view of Lazarini doesn’t teach stopping the rebroadcasting of the first message if the number of broadcasts expires.
Splitz teaches stopping the rebroadcasting of the first message if the number of broadcasts expires. (Pre-defined limit on a number of broadcasts has been reached, stopping the broadcast, paragraph 63)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Heo, Sun and Lazarini by setting the condition to be number of rebroadcasts as taught by Splitz. The motivation for combining Heo, Sun, Lazarini, and Splitz is to be able to reduce number of resources and avoiding or reducing response collisions.


Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US Publication 2016/0091612) in view of Sun et al. (US Publication 2019/0227555) further in view of Lazarini et al. (US Publication 2019/0031141).

With respect to claim 10, Heo teaches Apparatus for vehicle-to-everything (V2X) communications, (autonomous vehicle, paragraph 69) comprising:
an application layer configured to analyze a high-risk scenario involving a self-vehicle and other vehicles; (the vehicles having the high risk of collision with the first vehicle among the second vehicles are determined, Paragraph 58)
an interface connecting the application layer to the access or network layer for carrying results of the analysis of the high-risk scenario and the identification of involved vehicles. (the control unit may firstly generate a list of the second vehicles based on the information of the second vehicles collected via the V2X module. That is, the list of the second vehicles is a list of the second vehicle (which may also be called a second vehicle list) in the reference distance from the first vehicle, Paragraph 55. the vehicles positioned in the reference distance from the first vehicle can be referred to as a second vehicle, and the vehicles having the high risk of collision with the first vehicle among the second vehicles can be referred to as a third vehicle, Paragraph 58)
Heo doesn’t teach an access or network layer configured to ensure reception of V2X messages broadcast by the self-vehicle by requesting acknowledgement only from vehicles identified by V2X communications as involved in the high- risk scenario.
Lazarini teaches an access or network layer configured to ensure reception of V2X messages broadcast by the self-vehicle by requesting acknowledgement only from vehicles identified by V2X communications as involved in the high- risk scenario (acknowledgment from the target vehicle is requested, paragraph 37)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Heo by requesting Acknowledgments from intended devices as taught by Lazarini. The motivation for combining Heo and Lazarini is to be able to ensure that the communication has reached its intended destination by receiving acknowledgment from the intended device.
With respect to claim 12, Heo teaches the application layer includes a detector for detecting the high-risk scenario. (Vehicle determines high risk scenario, Paragraph 58.)
With respect to claim 13, Heo teaches the application layer includes an identifier for identifying the vehicles involved in the high-risk scenario. (Vehicle determines identifier of the vehicles involved in high risk scenario, Paragraph 58.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US Publication 2016/0091612) in view of Lazarini et al. (US Publication 2019/0031141) further in view of Sun et al. (US Publication 2019/0227555).
With respect to claim 11, Heo in view of Lazarini doesn’t teach wherein the high-risk scenario involves the self-vehicle and other vehicles impacted by objects detected by the self-vehicle if object sharing is applied.
Sun teaches wherein the high-risk scenario involves the self-vehicle and other vehicles impacted by objects detected by the self-vehicle if object sharing is applied. (Autonomous Vehicle determines if there are any hazards objects on the road dangerous for autonomous vehicle and other vehicles nearby, Paragraph 76. Information about the object is communicated with road vehicle, Paragraph 78. Examiner note: object sharing is when information about the object communicated with vehicle)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Heo and Lazarini by broadcasting a warning message as taught by Sun. The motivation for combining Heo, Lazarini and Sun is to be able to support improved safety for the road vehicle and for a social network of road users.


Allowable Subject Matter
Claims 6, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered, but they are not persuasive.
Applicant’s argument reference Lazarini doesn’t teach “requesting acknowledgement for the first V2X message from only the identified vehicles; and rebroadcasting the first V2X message if acknowledgement is not received from all the identified vehicles before a predetermined condition is fulfilled.” Lazarini teaches the mobile device may recognize one of more vehicles that provide rebroadcasting service that extends the range of mobile device. Mobile device then sends a request message to the vehicle(s) to rebroadcast messages to a target vehicle from the mobile device. Every vehicle in the vicinity will rebroadcast the message until the target vehicle acknowledges receipt of the message(s) or until a timeout event occurs. Once the target vehicle acknowledges the rebroadcast message, the mobile device transmits data out to be rebroadcast to the target vehicle in the network. This concept can be applied in Sun in order to ensure a specific vehicle received the highly sensitive data since specific vehicle is involved in a high-risk scenario. Broadcasting to a target vehicle via V2X is taught by sun however no acknowledgement is mentioned, by adding the step of requesting and waiting for acknowledgement as taught by Lazarini would have been reasonable modification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manohar et al. (US Publication 2021/0065551) discloses an equipment for use on board a first ground transportation entity has a receiver for information generated by a sensor of the environment of the first ground transportation entity, a processor, and a memory storing instructions executable by the processor to generate and send safety message information to a second ground transportation entity based on the information generated by the sensor.
Basu et al. (US Publication 2019/0182639) discloses an improved vehicular UE for transmitting vehicular data and other data to one or more receiving entities. The vehicular UE receives an uplink grant from a radio base station controlling the cell to which the vehicular mobile terminal is attached, wherein the uplink grant indicates radio resources usable by the vehicular mobile terminal to transmit the vehicular data and/or the other data. The vehicular UE transmits the vehicular data and/or the other data using the radio resources indicated in the uplink grant. The vehicular mobile terminal handles the vehicular data and the other data separately from one another.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A/               Examiner, Art Unit 2472                                                                                                                                                                                                                                                                                                                                                                              
/Tejis Daya/               Primary Examiner, Art Unit 2472